DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The amendments submitted on January 27, 2022 have been entered.
Claims 11 and 15 have been canceled. 
New claim 22 has been added. 
Claims 8-10, 14, and 22 are examined in this Office action. 

Status of Objections and Rejections
All rejections of claims 11 and 15 are moot in light of Applicants’ cancellation of claims 11 and 15. 
The text of those sections of Title 35 U.S. Code, not included in this action, can be found in a prior Office action. 
New claim 22 is objected to for the apparent typographical error of reciting “NCIMB 4299” when referencing ---NCIMB 42991--- from preceding claim 10. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 101
Claims 8-11 and 14 remain rejected, and claim 22 is newly rejected, under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) do 
	The instantly pending claims are method claims. The judicial exception is the correlation of a recited molecular marker (locus) sequence with resistance to powdery mildew in Cucumis melo plants. 
The claims are drawn to a method for “selecting” and a method of “producing” a powdery mildew resistant (melon) plant, which apply the natural principle of a correlation between melon genomic regions, or markers (alleles) located therein, and particular powdery mildew resistance. These claims read on thought processes, i.e., visually observing the “production” (interpreted as naturally occurring growth) of melon plants already growing in a field and naturally occurring phenomena (a melon plant that has naturally germinated and is exhibiting relatively increased powdery mildew resistance will natively comprise the recited marker sequences). The breadth of “producing”, “selecting”, and “detecting” encompasses non-transformative visual assessment of a melon plant for a powdery mildew resistant phenotype, coupled with prior knowledge of the correlation of said phenotype(s) with the presence of particular marker(s)/ sequence(s)/ allele(s). This breadth does not impose a meaningful limit on the claim scope, such that all others are not precluded from using the natural principle; this step is not a substantial integration of the natural principle sufficient to confer patent eligibility. 

Similarly, although some claims also recite the step of “introgressing” (or “transferring” a sequence into a plant), this is interpreted as being equivalent to naturally occurring crossing and introgression of naturally occurring Cucumis melo nucleotide sequences.1  
	The claims also recite the step of “detecting”, which appears to be a data analysis (mathematical) step, which is an abstract idea, and is therefore another judicial exception. 
	Limiting the powdery mildew resistance locus to a particular sequence, or a specific SNP (single nucleotide polymorphism) marker, does not change the step(s) to be performed. 
	It is also noted that the disclosure acknowledges that melon accession NCIMB 42991 represent the natural genetic background of the QTLs of the invention; see Specification, page 15, third full paragraph; page 16, first full paragraph. 
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed invention is directed to naturally-occurring processes, nucleotides, cells, and organisms; without significantly more. The claimed methods have the inherent property/ies that are recited in the claims. The judicial exception is not integrated into a practical application because the claimed invention is directed to naturally-occurring nucleotides, cells, organisms, and processes. For a claim that is directed to a judicial exception to be patent-eligible, it must include additional features to ensure that the 
	For examples of claims that recite meaningful limitations, see MPEP § 2106; see also Classen Immunotherapies Inc. v. Biogen IDEC, 659 F.3d 1057, 100 USPQ2d 1492 (Fed. Cir. 2011). A claim that focuses on use of a natural principle must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 U.S. __, 132 S.Ct. 1289,101 USPQ2d 1961 (2012), at 1966. To show integration, the additional elements or steps must relate to the natural principle in a significant way to impose a meaningful limit on the claim scope.
The claimed methods are not patent-eligible pursuant to the Supreme Court decision in Ass'n. for Molecular Pathology v. Myriad Genetics (formerly v. USPTO), 653 F.3d 1329, 99 USPQ2d 1398 (Fed. Cir. 2011), cert. granted, judgment vacated and remanded to the Court of Appeals for the Federal Circuit, No. 11-725, 80 U.S.L.W. 3380, 2012 BL 72224 (U.S. Mar. 26, 2012), reversed, ---- S.Ct. ----, 106 USPQ2d 1972, 1974-75 (2013). The claimed invention does not rise to a level that is markedly different in structure from what exists in nature. See “October 2019 Update: Subject Matter Eligibility”, issued October 17, 2019, available from the USPTO website at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility.
Applicants are advised to amend the claim(s) to add breeding steps and/or crossing steps, and the production of progeny plants that comprise the recited marker(s); which might help overcome the stated rejections. 

Response to Applicants’ arguments:
	The Applicants’ arguments in the response submitted January 27, 2022 have been carefully considered but they were not found to be persuasive. The Applicants contend that the claim amendments, which now recite the method steps of “genotyping”, “selecting”, and “transferring” are sufficient to overcome the stated rejections. 
	The Examiner disagrees. As described above, in the instant case the newly added method steps are inadequate for overcoming the previously stated rejections under 35 U.S.C. § 101.  
	Therefore, for at least the reasons of record, and those reasons indicated above, the rejection is maintained.

Claim Rejections - 35 USC § 112
Written Description
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 27, 2021, together with the accompanying arguments, overcame the rejection of record. 

Enablement – Lack of Biological Deposit
Response to Applicants’ arguments:
Amendments made to the claims filed in Applicants’ response submitted on January 27, 2021, together with the accompanying arguments, overcame the rejection of record. See also the supporting documentation filed on 01/27/2022.

Summary
Claims 8-10, 14, and 22 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a method of producing or selecting a powdery mildew resistant Cucumis melo plant, which comprises detecting the presence of at least one marker selected from the group consisting of: (a) `G` on position 23 of SEQ ID NO:1 corresponding to the physical position 5,330,645 bp of the public melon genome; (b) `A` on position 23 of SEQ ID NO:2 corresponding to the physical position 6,006,456 bp of the public melon genome; (c) `T` on position 23 of SEQ ID NO:3 corresponding to the physical position 5,414,506 bp of the public melon genome; and (d) `C` on position 23 of SEQ ID NO:4 corresponding to the physical position 5,738,920 bp of the public melon genome. The prior art teaches generally the concept of markers for powdery mildew resistance in Cucumis melo, however it does not teach or reasonably suggest practice of the method(s) with the instantly claimed sequences, markers, and alleles. 
No claim is allowed. 
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR § 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, 

Examiner’s Contact Information                                                                                                                                                                 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571)270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Patent Examiner, Art Unit 1663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 For example, claims 8-9 recite only two active method steps: (i) “genotyping” and (ii) “selecting”; claims 10, 14, and 22 recite only one active method step: “introgressing”.